The plaintiff’s petition for certification for appeal from the Appellate Court, 35 Conn. App. 464 (AC 12415), is granted, limited to the following issues:
*931Decided October 13, 1994
The Supreme Court docket number is SC 15085.
Karen L. Murdock, Wesley W. Horton and Michael S. Taylor, legal intern, in support of the petition.
Philip F. von Kuhn, in opposition.
“1. In the circumstances of this case, should the trial court have instructed the jury in accordance with Connecticut General Statutes § 14-240?
“2. If the first question is answered in the affirmative, does the failure to so charge require a new trial?”